DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
Allowable Subject Matter
Claims 1, 3-4, 6, 9, 12-15, 18, 21, 23, 26, 28, 31, 41, 47, 52, 55, 57, 65 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a  network switch for networked surveillance applications(Perry: see fig. 1 , [0474],system 10 operates as a network switch), wherein the network switch is configured to monitor and ascertain one or more parameters for the network switch(Perry:[0311], [0322], performance information  provides graphical representation of various system performance parameters, fig. 7M), further wherein the network switch creates a two-dimensional bitmap consisting of at least one graphical representation of the at least one or more monitored and ascertained parameters, further wherein the network switch generates a sequence of image frames consisting of snapshots of the two-dimensional bitmap at a predetermined frame rate, and further wherein the network switch is configured to generate and output a networked video stream consisting of the sequence of image frames.
Claim47  recites a method of monitoring one or more parameters in a network device, such as a network switch for networked video surveillance applications, the method comprising: monitoring and ascertaining by the network switch, the one or more parameters for the network switch(Perry: [0311], [0322], performance information  provides graphical representation of various system performance parameters, fig. 7M); creating, by the network switch, a two-dimensional bitmap consisting of at least one generating, by the network switch, a sequence of image frames containing consisting of at least one snapshot of the at least one two-dimensional bitmap at a predetermined frame; and  generating and outputting a networked video stream comprising the sequence of mage frames.
The closest prior art, Perry et al US 2005/0198247, either singularly or in combination failed to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484